Citation Nr: 1441555	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-47 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability.


WITNESSES AT HEARING ON APPEAL

Appellant & his Wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to May 1971.  He was awarded a Combat Action Ribbon.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO granted service connection for PTSD and assigned an initial disability rating of 50 percent, effective from October 2007.

In June 2012, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

In August 2012, the Board remanded the claim to schedule the Veteran for a VA examination.  The Board finds that the RO complied with the remand directives; therefore, a new remand is not required to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, an increased rating claim for the Veteran's service-connected PTSD is on appeal and, as discussed below, the Board concludes that the Court's holding in Rice is applicable.  Thus, the Veteran's TDIU claim is properly before the Board and the issue has been listed on the title page.

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been manifested by such symptoms as anxiety, flattened affect, slowed speech, sleep impairment, mild impairment of memory, disturbance in motivation and mood and difficulty in maintaining effective relationships; more severe symptoms such as illogical speech, impaired impulse control, neglect of personal appearance, spatial disorientation or near continuous panic were not shown; total occupational and social impairment was not shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In this case, the Veteran was initially provided with a pre-adjudicatory VCAA notice letter in November 2007.  The letter informed the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  The letter also informed the Veteran of how to substantiate disability ratings generally and how effective dates are determined.

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel  issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claims. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (hereinafter: SOC).  Here an August 2009 SOC provided the Veteran with the relevant rating criteria for PTSD.  The claimant was informed of the evidence needed to achieve a higher schedular rating.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any outstanding medical evidence.  

Appropriate VA psychiatric examinations were conducted in February 2008, September 2010 and August 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  All three examinations were adequate as they were based on a personal interview of the Veteran and provide the medical information needed to address the rating criteria relevant to this appeal.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD and other psychiatric disorders are rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

Under the provisions for rating psychiatric disorders, a 30 percent rating is warranted for PTSD where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

III. Entitlement to an Increased Rating

The Veteran contends that his PTSD symptoms affect most areas in his life and that a higher disability rating is warranted.

VA treatment records indicated the Veteran was first consulted about having PTSD in April 2007.  At that time, it was noted he was drinking more than 6 drinks daily and admitted to memory loss due to alcohol use.  At the appointment, he was very tense and guarded.  He indicated nightmares, startle response, hypervigilance and that he avoided getting close to people emotionally.  The examiner noted the Veteran's speech and psychomotor activity were slowed and that he had difficulty describing his feelings.  The Veteran's mood was noted to be moderately depressed and his affect was flat.  A GAF score of 55 was assigned.  

In February 2008, the Veteran underwent a VA examination in connection with his claim for service connection.  He indicated feeling useless and that he did not want to do much of anything.  He indicated feeling guilty about things he saw in the military and his "difficulty functioning."  The Veteran indicated heavy use of alcohol over the years from drinking a bottle of whiskey daily to drinking about 12 beers daily with some whiskey occasionally.  He did not know if it caused problems in his marriage or relationships; he seemed to feel it was not having a negative effect on his life.  The examiner noted the Veteran was hesitant and soft spoken.  He responded to questioning slowly, but appropriately.  He seemed anxious and depressed although his attention was intact and no impairment of thought process or communication was noted.  He related having nightmares and that he did not sleep well.  He also indicated always feeling on guard.  He denied panic attacks or homicidal thoughts.  He indicated having suicidal thoughts "about weekly that are usually transient."  He indicated he did not like being around people.  His recent and immediate memory was noted to be mildly impaired, although his remote memory was deemed normal.  The examiner diagnosed PTSD with alcohol dependence and assigned a GAF score of 55.  PTSD symptoms were noted to include feelings of detachment or estrangement from others, markedly diminished interest or participation in significant activities, restricted range of affect, difficulty concentrating, hypervigilance, exaggerated startle response and difficulty falling or staying asleep.  The examiner concluded that overall, the Veteran's PTSD symptoms "are moderate in severity".  

In September 2010, the Veteran underwent another VA examination.  It was indicated the Veteran had not sought psychiatric treatment since his last VA examination in February 2008.  Upon examination, the examiner indicated: 

[The Veteran] has moderate to severe difficulty in his family relationships with emotional and physical distancing from his wife, refusal to participate in activities with his family and difficulty trusting others.  He has severe difficulty in social relationships, having no friendships and not participating in social activities.  He has moderate to severe difficulty with activities and leisure pursuits, dropping his usual activities and feeling unmotivated and unable to finish things.

The Veteran's general appearance was noted to be clean, his psychomotor activity restless, his speech impoverished, his attitude guarded, his affect constructed, his mood anxious and depressed and his attention easily distracted.    His thought content was noted to be unremarkable and delusions were denied.  He related difficulty sleeping.  The Veteran reported being "very perfectionistic" at home and work, and that he would repeatedly check locks and windows at home.  He reported having panic episodes either at home or when he attempts to go to a store.  He indicated that these episodes were severe and lasted about 5 minutes with racing heartbeat and marked fear.  Suicidal or homicidal thoughts were denied.  The examiner noted he had no other psychiatric diagnoses other than possible alcohol abuse.  It was noted he was drinking about 12 beers per day but denied any problems from his drinking.  The examiner opined that the drinking appeared to be directly related to his PTSD symptoms and that he was using alcohol to manage his anxiety.  The examiner assigned a GAF score of 50.

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The Veteran indicated he did not have "any kind of life" and he believed it was due to his PTSD symptoms.  He indicated he did not socialize with anyone or have any friends.  His wife indicated he was easily scared.  The Veteran indicated he had not sought treatment since 2007.   He indicated infrequent panic attacks that did not happen very often.  He also indicated that he had understated his symptoms to previous examiners and did not want to talk about everything he felt and thought.  He indicated he was working fulltime; however, he did not socialize with anyone at work and did not have a relationship with his children or grandchildren although they lived in the same town.

In August 2012, the Board remanded the claim for another VA examination to assess the current nature and severity of the Veteran's PTSD.  The examination was provided in August 2012 and the Veteran has not alleged since that his disability has worsened.

At the August 2012 examination, the examiner identified occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The Veteran indicated his relationship with his wife was good and that he was seeing his children 4 to 6 times a year.  He reported riding 4-wheelers occasionally and surfing the internet to read news or go on EBay.  Involvement in social activities was denied.  He indicated he had no friendships and continued to drink roughly 12 beers a day.  He again indicated this behavior did not cause conflict with others.  The Veteran indicated his anxiety impacted him in various ways.  He could not sit outside his home at night without a light on and indicated when he listened to music with headphones, he had to take them off and check his surroundings.

The examiner noted depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motive and mood, and difficulty in establishing and maintaining effective work and social relationships.  As to the current severity of the Veteran's PTSD, the examiner stated:

Based on his report it appears that his PTSD results in an occasional decrease in work efficiency and intermittent periods of inability to perform tasks.  He is able to demonstrate appropriate self-care and conversational skills.  He was able to engage in this examination and share his thoughts and concerns.  

His social life is more impacted by his PTSD.  He reports limited interactions with the world outside of his work, his wife, and occasionally his children.  He reports that he likes to stay at home and avoids groups of people.  He is able to stop at a store to pick up a few items quickly or on a rare occasion go out with his wife.  He does not report friendships outside his immediate family.  However, his social impairments do not result in violent behavior, impaired judgment, or grossly inappropriate behaviors.  

The veteran displays some mood issues which includes a flattened affect.  He reports panic attacks about once a month with occasions when they are more frequent.  He reports issues with motivation at home but he is able to remain motivated to complete occupational demands.  He reports difficulty in making and maintaining relationships at work and in social settings.  He does not display problems with his speech or communication.  He is alert, oriented and able to maintain conversations.  He does not display any illogical speech.  He does not display impaired judgment.  He does report suicidal ideation.  He reports some obsessional behavior but this does not significantly interfere with routine activities.  He does not display a regular pattern of panic attacks being more frequent than once a week.  He denies experiencing any spatial disorientation.  He maintains his hygiene on a daily basis when he is working.  He does not display neglect of his hygiene.  He is able to adapt to the stressful circumstances he faces at work in that he has maintained his employment.  He is able to maintain a positive relationship with his wife.  The veteran does not display any gross impairments in his thought process.  He does not report persistent delusions or hallucinations.  He does not display grossly inappropriate behavior.  He does not display disorientation to place or time.  He does not display memory loss for close relatives or his own name.

Upon review of the entirety of the evidence, to include treatment records, VA examination reports and the statements of the Veteran and his wife, the Board finds the Veteran's symptoms appear to be most appropriately contemplated by a 50 percent schedular rating throughout the appeal period.  DC 9411.  The Veteran exhibits all the symptoms required for a 30 percent disability rating and some of the symptoms contemplated by a 50 percent rating; however, upon review of the rating criteria and the lay and medical evidence, the Board finds that the Veteran's disability picture as a whole does not reflect impairment severe enough to warrant a rating higher than 50 percent.

Specifically absent from the record are more severe psychotic symptoms that are evidence of disturbances of mind that affect an individual's ability to function normally in society or in the workplace.  Active delusions, hallucinations, severe memory loss, active suicidal or homicidal ideation, obsessional rituals and illogical speech would be examples of such symptoms. At each examination, the Veteran was always seen to be alert and aware of his surroundings.  Objective findings did not include repetitive motions, obsessional rituals, irregular speech or the inability to think logically. Based on the absence of such severe symptoms, the Board finds a 70 percent disability rating is not warranted.  By the same token, 100 percent disability rating is not warranted because total occupational and social impairment, to include such serious symptoms as grossly inappropriate behavior, persistent danger of hurting self or others or disorientation to place or time have not been shown.

IV. Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's PTSD and anxiety reaction is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The symptoms of and impairment due to the Veteran's service-connected disability are adequately addressed by the schedular rating.  As discussed, the rating schedule provides for higher ratings for disability more severe than the Veteran's.  Because the criteria in the rating schedule are adequate, it is not necessary to refer the claim for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b) (2013

ORDER

A disability rating in excess of 50 percent for PTSD is denied.
REMAND

As noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record.   It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In this case, the Veteran's only service-connected disability is PTSD which is evaluated as 50 percent disabling.  If, as here, the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service should consider whether a TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.

Although as of the August 2012 VA examination, the Veteran was still working full time with the United States Postal Service and was sorting mail on the night shift,  
evidence suggests that the Veteran has had reduced reliability and functioning at work due to increased absenteeism and difficulty with co-workers caused by anxiety and social avoidance

The record includes a February 2013 statement from the Veteran's supervisor indicating excessive unscheduled absences.  In addition, the supervisor noted the Veteran did not adapt well to stressful conditions, such as changes to his job or the mail flow pattern.  She indicated he did not have a friendly relationship with other employees and did not socialize.  She indicated further that the Veteran would forget daily work requirements and his personal appearance was "another avenue" that needed to be addressed.

The Board finds that more development as to the Veteran's current work situation is warranted since it is not clear from the record whether he is still working or whether his job situation has changed since February 2013.

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran that informs him of the evidentiary requirements for establishing entitlement to a TDIU and his and VA's respective duties in obtaining evidence.  Include with the letter a copy of VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability and instruct the Veteran to complete the form and return it to the RO.

2.  If the Veteran provides evidence suggesting that the Veteran is not currently employed and is unable to secure and follow a substantially gainful occupation by reason of his PTSD symptoms, the RO should refer the claim to the Director of the VA Compensation and Pension Service for consideration as to whether a TDIU may be awarded on an extra-schedular basis.  38 C.F.R. § 4.16(b).  A copy of the Director's decision must be included in the claims file. Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if so warranted.

3.  In the event that the issue of entitlement to a TDIU is considered by the Director and denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


